Citation Nr: 1605018	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  06-35 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a bilateral shoulder disability, to include as secondary to residuals of a right wrist fracture with status post internal fixation.

	
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The Veteran served on active duty from July 1964 to July 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In May 2014, the Board issued a decision denying the claim for service connection for a bilateral shoulder disability.   The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) to the extent that the Board denied service connection for a bilateral shoulder disability.  In an October 2014 Joint Motion for Remand by the parties (Joint Motion), the May 2014 Board decision was vacated only to the extent that service connection was denied for bilateral shoulder disability.  A November 2014 Court Order set aside the May 2014 Board decision to that extent, and remanded the issue to the Board for readjudication consistent with the Joint Motion.

In April 2015, the Board remanded the claim for additional development.


FINDING OF FACT

The Veteran's bilateral shoulder disability, diagnosed as degenerative joint disease, was not incurred during active service, and is not secondary to service-connected residuals of a right wrist fracture with status post internal fixation.

.
CONCLUSION OF LAW

The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, VA issued a VCAA notice letter to the Veteran in March 2004 and September 2005 which satisfied the duty to notify provisions with regard to the theories of direct and secondary service connection.  38 U.S.C.A. § 5013(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).    

The Board notes that the Veteran was not notified of how VA determines disability ratings and effective dates at the time of the initial adjudication of this claim.  However, such was not promulgated until March 2006; more than a month after the February 2006 rating decision.  However, a letter sent to the Veteran dated in December 2006 provided him with complete notice pertaining to his claim, to include sufficient notice pursuant to Dingess, and the Veteran's claim was subsequently readjudicated in an October 2010 supplemental statement of the case (SSOC).  As such, there was not prejudice to the Veteran concerning the timing of these notice elements.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

The claims file contains service treatment records, VA treatment records and records from the Social Security Administration (SSA).  Moreover, the Board concludes that there has been substantial compliance with the Board's April 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case was remanded in April 2015 for further VA examination and opinion as to the etiology of a bilateral shoulder disability.

The Veteran was provided a VA examination in June 2015 with supplemental medical comment provided in August 2015.  The Veteran's representative has contended that the August 2015 supplemental opinion is inadequate.  However, the Board finds that the August 2015 supplemental opinion is adequate to decide this claim. 

The Veteran's representative essentially argues that the medical opinion is inadequate in that the examiner essentially provided the same opinion and rationale provided by a VA examiner in September 2012 which was found inadequate by the Court.  However, the Board notes that the Joint Motion specifically found the September 2012 VA examiner's opinion to be inadequate because of an internal inconsistency found in the rationale.  The Joint Motion directed attention to the inconsistency between a finding of no residuals of a bilateral shoulder disability and the examiner's statement that the Veteran did have a diagnosed bilateral shoulder disability that was attributable to aging.  Here, the Board finds that the opinion provided by the VA examiner in August 2015 (discussed in detail below), while also attributing the bilateral shoulder disability to aging, is not internally consistent.    
Moreover, the Veteran's representative stated that the August 2015 supplemental opinion did not adequately address the issue of aggravation.  However, upon careful reading of the opinion, the Board finds that the examiner did provided an opinion and rationale for causation and aggravation.  The examiner specifically stated that the same rationale applied for finding that there was no causation or aggravation of the bilateral shoulder disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4)

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

LAW AND ANALYSIS

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). 

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may also be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The provisions regarding presumptive service connection listed under 38 C.F.R. § 3.309(a) apply in this matter as arthritis is listed under 38 C.F.R. § 3.309(a). 

Service connection may also be established on a secondary basis under 38 C.F.R. 
§ 3.310(a) for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The Veteran has asserted that his bilateral shoulder disability is due to his service-connected residuals of a right wrist fracture with status post internal fixation.

The Veteran's service treatment records do not show any treatment or complaints pertaining to either shoulder.

The evidence of record reflects current diagnoses of degenerative joint disease of both shoulders.

On VA examination in November 2005, the Veteran did not allow the examiner to physically examine his shoulders.  However, the examiner opined that the bilateral shoulder condition (if any) was not caused by or the result of the service-connected right wrist condition.  A rationale was not provided.

The Veteran underwent a VA examination in September 2012.  He was diagnosed as having mild degenerative joint disease of the acromioclavicular joints (bilateral shoulder degenerative joint disease).  The diagnosis was confirmed by x-rays taken in September 2012.  The examiner opined that the bilateral shoulder disability was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The rationale provided was that the right wrist disability was a different disease entity with different pathophysiological process and in a different anatomical area.  Conversely, the examiner stated that there was no aggravation since there were no permanent residuals of an actual bilateral shoulder disability.  The examiner stated that the cause of the bilateral shoulder disability was aging.

As noted above, the October 2014 Joint Motion identified an internal inconsistency in the September 2012 VA examination report which rendered the opinion inadequate for appellate adjudication.  Specifically, the Joint Motion directed attention to the inconsistency between the finding of no residuals of a bilateral shoulder disability and the same VA examination report's statement suggesting that the Veteran did have a diagnosed bilateral shoulder disability that was attributable to aging.  

In light of the Joint Motion's findings, the Board remanded the claim in April 2015 for further VA examination and opinion.

The Veteran underwent a VA examination in June 2015 and a supplemental opinion was provided in August 2015.  The diagnosis of bilateral shoulder degenerative joint disease was confirmed.  The examiner opined that the Veteran's degenerative joint disease in both shoulders is not service related but is related to aging.  The examiner explained that the bilateral shoulder disability was first diagnosed in 2012 by a VA examiner and that there was no evidence of a prior shoulder condition in the Veteran's service medical records.  The examiner agreed with the September 2012 examiner to the extent that the Veteran's wrist condition does not have any impact on his shoulders since these two areas are very different in terms of anatomy, biomechanics, motion and function for which there is not any correlation.  The examiner stated that the bilateral shoulder condition was also not aggravated by any wrist condition due to the same reason.  Thus, the examiner concluded that there was no causation or aggravation in the shoulder joints due to the Veteran's wrist fracture.

In this case, the medical evidence clearly shows a current diagnosis of bilateral shoulder degenerative joint disease.  At the outset, however, it is noted that presumptive service connection is not warranted because arthritis of either shoulder is not shown within the first post-service year.  38 C.F.R. § 3.307, 3.309.

Moreover, the record does not appear to demonstrate any type of chronic disability dating back to service.  The evidence shows that the Veteran was first diagnosed with bilateral shoulder degenerative joint disease in September 2012, more than 46 years after his separation from service -- a factor which tends to weigh against the claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In addition, the more probative evidence of record does not link a current diagnosis of bilateral shoulder degenerative joint disease to the Veteran's military service.

As to secondary service connection, the Veteran contends that his bilateral shoulder disorder is due to his service-connected right wrist disorder.  As indicated earlier, the September 2012 examiner's opinion was found to be internally inconsistent and is therefore not probative.  However, the Board notes that the August 2015 VA medical opinion is against the claim.  The opinion offered reasoning for the finding.   Specifically, the examiner stated that the Veteran's wrist condition did not have any impact on his shoulders since these two areas are very different in terms of anatomy, biomechanics, motion and function for which there is not any correlation on a causation and aggravation basis.  This evidence is highly probative and stands uncontradicted in the record. 

Although the Veteran might believe that his bilateral shoulder degenerative joint disease is related to or aggravated by service-connected disability, his lay opinion is outweighed by the medical evidence against the claim.  In this regard, the Board has considered the Veteran's assertions.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007). Concerning this, the Board is mindful that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (lay testimony is competent to establish the presence of varicose veins).  However, in this case, the Veteran is not providing statements related to the diagnosis of a simple disorder or about symptomatology but is instead rendering an opinion as to whether his bilateral shoulder disability is caused or aggravated by his service connected right wrist disability.  Thus, the Board concludes that, although the Veteran is competent to report symptoms he experienced, his statements as to the cause and diagnosis of his current bilateral shoulder disability do not constitute competent evidence because the cause of his bilateral shoulder disability is a medical matter and not capable of lay observation. Accordingly, for the reasons noted above, the Board finds that the preponderance of the evidence is against the claim for service connection for a bilateral shoulder disability as secondary to the service-connected right wrist disability.     

Accordingly, because the medical evidence of record does not support a finding that the Veteran's current bilateral shoulder disability either was incurred in active service, or are due to any service-connected disability, there is no basis upon which to grant this claim either on a direct or secondary basis.





	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a bilateral shoulder disability, to include as secondary to residuals of a right wrist fracture with status post internal fixation, is denied. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


